Citation Nr: 1505053	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-49 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for peripheral neuropathy in the left lower extremity.

2. Entitlement to a rating in excess of 20 percent for peripheral neuropathy in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In February 2014, the Board issued a decision which granted a 20 percent disability rating for peripheral neuropathy in each leg, but denied a rating in excess of 20 percent.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in November 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR found that the Board erred when it denying the Veteran a disability rating in excess of 20 percent for peripheral neuropathy in each leg without considering evidence that suggested the need for a new examination.  Further, the JMR noted that the Board decision discussed a rating under a Diagnostic Code different than the one assigned by the RO.

On remand, the Veteran should be provided a new examination and the examiner should be asked to address all potentially applicable rating criteria and Diagnostic Codes related to the Veteran's peripheral neuropathy of the lower extremities.

The Board notes that the issue of entitlement to TDIU was remanded in the February 2014 decision and should be considered along with the issues on remand herein.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his peripheral neuropathy in his bilateral lower extremities.  The examiner should also review the record and offer an opinion as to the severity of the disabilities throughout the entire appeals period, i.e., since 2009, identifying specific indications of changes in severity.  

The examiner should be provided a copy of the rating criteria for all potentially applicable Diagnostic Codes, to specifically include 8520 and 8560, and should address which one(s) are the most applicable to the Veteran's specific disability picture.

The examiner should consider and address the Veteran's complaints of symptomatology, particularly in his testimony at hearing in October 2013.  

The examiner should provide the rationale for any opinion(s) rendered.  
2. On completion of the foregoing, the claims should be adjudicated.  Consideration should be given to the proper rating or Diagnostic Code to be applied and to the outstanding claim of entitlement to TDIU.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




